Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 9, 2017

                                       No. 04-17-00061-CV

                                   Carlos Antonio RAYMOND,
                                            Appellant

                                                 v.

      Martin Joseph ROY and Pizza Ventrue of San Antonio, LLC d/b/a Papa Johns Pizza,
                                        Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV00935
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        On June 28, 2017, we struck Appellant Carlos Antonio Raymond’s brief and ordered
Appellant to file an amended brief by July 8, 2017. On July 25, 2017, Appellant filed a motion
for extension of time asserting he did not receive the court’s June 28th order and requesting a
twenty-day extension to file the amended brief. Appellant’s motion is GRANTED.

        Appellant’s amended brief is due to be filed no later than August 21, 2017. The
amended brief must correct all of the violations listed above and fully comply with the
applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1. If the amended brief does not comply with this
order, we “may strike the brief, prohibit [Appellant] from filing another, and proceed as if
[Appellant] had failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this
court to dismiss an appeal if an appellant fails to timely file a brief).

        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk